                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RUFUS BLAINE FREEMONT,

                   Petitioner,                              8:18CV200

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
SCOTT R. FRAKES,

                   Respondent.

      This matter is before the court on Petitioner Rufus Blaine Freemont’s
“Designation of State Court Records in Support of Answer” (filing no. 16), which
the court construes as a motion to expand the record and for additional state court
records, and Motion for Extension of Time (filing no. 17).

      I. MOTION TO EXPAND AND FOR STATE COURT RECORDS

      In his motion, Petitioner requests that “the whole discovery from CR# 10-
9076607 Doc. 184 #427” be included in the record and that he be provided with
copies of all four volumes of the trial court’s bill of exceptions (“BOE”), (see filing
nos. 11-6 through 11-9), which were “not sent in respondent[’]s Designation of
State Court Records [and] which [are] need[ed] in this case.” (Filing No. 16.)

A. Background

      A brief recitation of the background of this case is helpful. Petitioner was
convicted by a jury of second degree murder, use of a deadly weapon, and
possession of a deadly weapon by a prohibited person and sentenced to 80 to 90
years’ imprisonment. (Filing No. 1 at CM/ECF p. 1.) The state district court’s
judgment was affirmed on direct appeal, with the claims raised being that the trial
court erred in (1) allowing the state to introduce evidence that he possessed a gun
prior to the murder; (2) allowing the state to introduce evidence of his
“consciousness of guilt”; (3) allowing Dan Bredow to testify after the state
allegedly failed to comply with Neb. Rev. Stat. § 29-1912, the discovery statute;
(4) allowing use of autopsy photos; (5) failing to give his eyewitness identification
instruction and in giving a step instruction; and (6) finding sufficient evidence to
support the verdicts, and (7) a number of ineffective assistance of counsel claims.
(Filing No. 11-2 at CM/ECF p. 8.)

        Following his direct appeal, Petitioner filed a motion for postconviction
relief, which alleged the ineffective assistance of counsel claims that Petitioner had
made on direct appeal with respect to trial counsel and added a claim that both trial
and appellate counsel were ineffective for not arguing for a sudden quarrel
instruction such that Petitioner might have been convicted of manslaughter. (Filing
No. 11-11 at CM/ECF pp. 33–35.) The motion was dismissed by the state district
court without an evidentiary hearing, and Petitioner attempted to appeal the lower
court’s judgment to the Nebraska appellate courts. However, the appeal was
dismissed by the Nebraska Court of Appeals on February 23, 2018, because the
poverty affidavit was not timely filed. (Filing No. 11-10 at CM/ECF p. 2.) This
habeas petition followed.

       On October 12, 2018, Respondent filed the Designation of State Court
Records in Support of his Answer. (Filing No. 11.) Respondent attached to the
Designation all relevant state court records for this case, which included the state
district court records that had been filed in the state appellate courts—the
transcripts of filings and the bill of exceptions for Petitioner’s pretrial, trial,
sentencing, and postconviction proceedings. (See Filing Nos. 11-3, 11-6 through
11-9, and 11-11.) Respondent avers that he is unaware of any relevant transcripts
for Petitioner’s state district court pretrial, trial, and sentencing proceedings other
than those filed with the Designation of State Court Records in Support of Answer.
(See Filing No. 14 at CM/ECF p. 3, Answer at ¶ 12.) Also attached to the
Designation were the docket sheets of the state appellate courts for Petitioner’s


                                          2
direct appeal and postconviction appeal, as well as the briefs filed by Petitioner and
the State in those appeals. (See Filing Nos. 11-1, 11-4, 11-5, and 11-10.)

       Petitioner filed the present motion to expand the record and for additional
state court records on November 20, 2018. (Filing No. 16.) Petitioner previously
sought to expand the record to include the discovery from his state criminal case,
and this court denied his request as premature since Respondent had not yet filed
an answer and brief. (See Filing Nos. 12 and 13.)

B. Discussion

      1. Request for Discovery from State Criminal Case

   Petitioner’s request to include the discovery from his state criminal case in the
record is governed by Rule 7 of the Rules Governing Section 2254 Cases in the
United States District Courts. Rule 7 permits the court to direct the parties to
expand the record by submitting additional materials relating to the petition.
However, this power is permissive and granted or denied at the court’s discretion.

       “When a petitioner seeks to introduce evidence pursuant to [Rule 7], the
conditions prescribed by § 2254(e)(2) must still be met.” Mark v. Ault, 498 F.3d
775, 788 (8th Cir. 2007) (citing Holland v. Jackson, 542 U.S. 649, 652-53 (2004)).
Under 28 U.S.C. § 2254(e)(2) “[a] habeas petitioner must develop the factual basis
of his claim in the state court proceedings rather than in a federal evidentiary
hearing unless he shows that his claim relies upon a new, retroactive law, or due
diligence could not have previously discovered the facts.” Cox v. Burger, 398 F.3d
1025, 1030 (8th Cir. 2005). A petitioner must also show that “the facts underlying
the claim would be sufficient to establish by clear and convincing evidence that but
for constitutional error, no reasonable factfinder would have found the applicant
guilty of the underlying offense.” 28 U.S.C. § 2254(e)(2)(B). “Federal courts may
conduct evidentiary hearings and supplement the state record only in extraordinary
circumstances because of the obligation to defer to state courts’ factual

                                          3
determinations.” Hall v. Luebbers, 296 F.3d 685, 700 (8th Cir. 2002) (citing 28
U.S.C. § 2254(e)(1) and (e)(2)). A federal habeas court is “not an alternative forum
for trying facts and issues which a prisoner made insufficient effort to pursue in
state proceedings.” Williams v. Taylor, 529 U.S. 420, 437 (2000).

       Petitioner seeks to supplement the record with “the whole discovery from
CR# XX-XXXXXXX Doc. 184 #427 to show Detective Dan Martin never disclosed his
police report of Samantha Vawter and prosecution never included said report in
discovery.” (Filing No. 16.) Petitioner alleges the discovery “helps support
cognizable claims.” (Id.) However, Petitioner’s motion seeking to expand the
record with documents outside of the state court proceedings fails to address the
requirements of 28 U.S.C. § 2254. In his answer and supporting brief, Respondent
asserts that Petitioner’s habeas claims are either without substantive merit or have
been procedurally defaulted. (Filing No. 14 at CM/ECF pp.3–5, Answer at ¶¶ 13–
21; Filing No. 15 at CM/ECF pp. 11–17.) The U.S. Supreme Court has held that
“review under § 2254(d)(1) is limited to the record that was before the state court
that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 181
(2011). Thus, the record cannot be expanded in this case to address Petitioner’s
claims that were rejected on the merits by the state appellate courts absent the
necessary showing under 28 U.S.C. § 2254(e). Regarding the remaining habeas
claims which are alleged to be procedurally defaulted, the court does not address
the merits of a procedurally defaulted claim unless a petitioner can overcome the
default. Because Petitioner has yet to respond to Respondent’s brief in this case,
Petitioner has not overcome any such default, nor does he argue that any of the
documents requested are relevant to any showing of cause or prejudice to
overcome any default. Accordingly, he has not established he is entitled to expand
the record and his request to expand the record to include the discovery from his
state criminal case is denied.




                                         4
      2. Request for Bill of Exceptions

        As the court reads his motion, Petitioner also expresses a need for and
requests copies of all four volumes of the bill of exceptions for Petitioner’s pretrial,
trial, and sentencing proceedings. (See Filing Nos. 11-6 through 11-9.) As outlined
in the court’s August 29, 2018 Progression Order, “[i]n the event that . . . Petitioner
needs additional records from the designation, Petitioner may file a motion with
the court requesting additional documents. Such motion must set forth the
documents requested and the reasons the documents are relevant to the cognizable
claims.” (Filing No. 4 at CM/ECF p. 5.) Pursuant to 28 U.S.C. § 2250,

      If on any application for a writ of habeas corpus an order has been
      made permitting the petitioner to prosecute the application in forma
      pauperis, the clerk of any court of the United States shall furnish to
      the petitioner without cost certified copies of such documents or parts
      of the record on file in his office as may be required by order of the
      judge before whom the application is pending.

      Here, Petitioner is not proceeding in forma pauperis. (See Filing No. 9.)
Even if he was, Petitioner would still be required to show a need for the transcript
and the transcript’s relevance to his habeas claims. See Chavez v. Sigler, 438 F.2d
890, 894 (8th Cir. 1971) (requiring habeas petitioner to “show a reasonably
compelling need for the specific documentary evidence which he requests”);
Cassidy v. United States, 304 F. Supp. 864, 867–68 (E.D. Mo. 1969), aff'd, 428
F.2d 585 (8th Cir. 1970) (“The matter of granting a motion to produce copies of
documents under section 2250, and if granted, what copies are to be furnished, is
within the discretion of the court. Congress did not intend that documents should
be furnished without a showing of need.”); see also Claitt v. Zimmerman, No.
CIV.A. 86-4929, 1986 WL 11065, at *1 (E.D. Pa. Oct. 1, 1986) (“The touchstone
of an indigent’s motion for a transcript are need and relevance.”) (citing United
States ex rel. Williams v. State of Delaware, et al., 427 F.Supp. 72, 76 (D.Del.
1976)). In addition, the Eighth Circuit Court of Appeals has remarked:



                                           5
      Regardless of the general standard to be followed in determining
      under what conditions an indigent is entitled to a free trial transcript
      for purposes of bringing a collateral attack, we think that a state
      prisoner must first attempt to obtain the transcript in the state courts.
      See, e.g., Wade v. Wilson, 396 U.S. 282, 90 S.Ct. 501, 24 L.Ed.2d 470
      (1970); Hines v. Baker, 422 F.2d 1002, 1007 at n. 11 (10th Cir. 1970);
      Boles v. Kershner, 320 F.2d 284 (4th Cir. 1963).

Snyder v. State of Neb., 435 F.2d 679, 680 (8th Cir. 1970).

       Petitioner’s motion only contains a bare assertion that he has a “need” for
the four volumes of the bill of exceptions. (Filing No. 16.) The bill of exceptions is
nearly 900 pages in length, and Petitioner has made no attempt to identify what
portions of the bill of exceptions, if any, are relevant to his cognizable claims. The
grounds raised in Petitioner’s habeas petition admittedly allege deprivations of his
right to the effective assistance of counsel in the course of his criminal trial.
However, Petitioner does not allege any deprivation of requested transcripts or
even that he has no access whatsoever to the portions of the bill of exceptions
related to his claims. Moreover, pursuant to the court’s Progression Order (filing
no. 4), Respondent has provided Petitioner with copies of the specific pages of the
designated record that are cited in Respondent’s Answer and Brief in Support of
Answer. (See Filing No. 15 at CM/ECF p. 17.)

       Therefore, given the bare and unsupported request for the lengthy bill of
exceptions, the court finds that Petitioner has failed to demonstrate a sufficient
need for the transcript at this time. The court will deny Petitioner’s request for a
copy of the bill of exceptions without prejudice to reassertion. If Petitioner wishes
to renew his request for the bill of exceptions, he must sufficiently demonstrate his
need for the bill of exceptions or for specific portions of the bill of exceptions,
whether he presently has access to any portions of the bill of exceptions, and how
the requested documents are relevant to his cognizable claims.




                                          6
                   II. MOTION FOR EXTENSION OF TIME

       Petitioner also filed a motion (filing no. 17) seeking an additional 60 days in
which to respond to Respondent’s Brief in Support of Answer. Upon consideration,
Petitioner’s Motion for Extension of Time (filing no. 17) is granted. Petitioner
shall have until February 8, 2019, to file his brief in response.

      IT IS THEREFORE ORDERED that:

      1.      Petitioner’s motion to expand the record and for additional state court
records (filing no. 16) is denied without prejudice to reassertion.

       2.    Petitioner’s Motion for Extension of Time (filing no. 17) is granted.
Petitioner shall have until February 8, 2019, to file his brief in response to
Respondent’s Answer and Brief in Support of Answer.

       3.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: February 8, 2019: check for
Petitioner’s brief in response.

      Dated this 10th day of December, 2018.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          7
